Order entered July 26, 2013




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-13-00585-CV

                        WALTON & MARIE BROWN, Appellants

                                             V.

            POTTER CONCRETE RESIDENTIAL, LTD., ET AL., Appellees

                      On Appeal from the County Court at Law No. 1
                                  Dallas County, Texas
                          Trial Court Cause No. CC-10-09065-A

                                         ORDER
       The Court has before it appellants’ emergency unopposed second motion for extension to

file appellants’ opening brief. The Court GRANTS the motion and ORDERS appellants to file

their brief by July 30, 2013.   No further extensions will be allowed absent a showing of

exceptional circumstances.


                                                   /s/   ELIZABETH LANG-MIERS
                                                         JUSTICE